Motion for leave to appeal as a poor person granted to the extent and on the terms and conditions contained in the order of this court. Anthony F. Marra, Esq. of 100 Centre St., New York, N. Y. is assigned as counsel for the appellant for the purposes of the appeal. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ. [Same decision] Concur — Botein, P. J., Rabin, Stevens and Eager, JJ. [Same decision] Concur — Botein, P. J., Breitel, Stevens and Eager, JJ. [Same decision] Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.